Chapman, C. J.
The supreme court cf the United States has decided that, under the statutes of the United States, when it *193appears to be the clear intent of a contract that payment or satisfaction shall be made in gold or silver, damages should be assessed and judgment rendered accordingly, and that the state courts of common law, as well as the courts of the United States, are bound to render such specific judgments. Bronson v. Rodes, 7 Wallace, 229. Butler v. Horwitz, Ib. 258. As that court has final jurisdiction in the matter, it is the duty of the courts of this Commonwealth to conform to its decision. In this case, the debt being payable in gold, a specific judgment should be rendered for gold coin, and execution should be issued accordingly. Exceptions sustained